Exhibit 10.2



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Performance Award Grant Agreement
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) a Performance Award representing the right to
receive a specified number of shares of the common stock of the Corporation
(“Shares”) set forth below, which right, if payable, shall be paid in Shares:

     
Name of Grantee:
  PARTICIPANT NAME
 
   
Name of Employing Company
   
on Date Hereof:
  (the company recognized by the Corporation as employing the Grantee on the
date hereof)
 
   
Target Number of Shares
   
Subject to Award:
  # SHARES
 
   
Maximum Number of Shares
   
Subject to Award:
  (two times the Target Number of Shares Subject to Award)
 
   
Performance Period
  The approximately three-year period identified by the Compensation Committee
in writing at the time of Grant
 
   
Performance Goals
  (see Exhibit A, attached)
 
   
Date of This Award:
  GRANT DATE

By my acceptance, I agree that the above-listed Performance Award is granted
under and governed by the terms and conditions of the Corporation’s 2005 Stock
Incentive Plan (the “Plan”), the Corporation’s Administrative Regulations for
the Long-Term Incentive Compensation Program (the “Administrative Regulations”),
and the Grant Terms and Conditions contained herein (the “Agreement”) including
the special provisions for my country of residence, if any, attached hereto as
Exhibit B, as well as such amendments to the Plan and/or the Administrative
Regulations as the Compensation & Organization Committee, or its successor
committee (the “Committee”), may adopt from time to time.

                      United States Steel Corporation       Accepted as of the
above date: ACCEPTANCE DATE      
By
          By   PARTICIPANT ES    
 
 
 
Authorized Officer          
 
Signature of Grantee    

Terms and Conditions
     1. Grant of Performance Award: The Performance Period for purposes of
determining whether the Performance Goal has been met shall be the approximately
three-year period determined in accordance with the Administrative Regulations
by the Compensation Committee in writing at the time of Grant. The Performance
Goal for purposes of determining whether, and the extent to which, the
Performance Award will vest is set forth in Exhibit A to this Agreement. The
Peer Group for purposes of determining whether the Performance Goal has been
achieved is the Peer Group identified by the Compensation Committee in writing
at the time of Grant. The Peer Group is subject to adjustment as described in
the Administrative Regulations and as the Committee, in its discretion, may
additionally set forth at the commencement of the Performance Period in
accordance with Section 162(m) of the U.S. Internal Revenue Code. Exhibit A is
incorporated by reference herein. Subject to the Administrative Regulations and
the provisions of this Agreement, the Performance Award shall become payable, if
vested, following the Committee’s determination and certification after the end
of the Performance Period, as to whether and the extent to which the Performance
Goal has been achieved; provided that the Committee retains negative discretion
to reduce any and all Performance Awards that would otherwise be payable as a
result of performance measured against the Performance Goals excepting
Performance Awards paid by reason of a Change of Control. The Committee may not
increase the amount payable as a result of performance measured against the
Performance Goals.
     2. Payment of Award: If the Performance Award is payable, the Corporation
shall cause a stock certificate to be issued in the Grantee’s name, for no cash
consideration, for the number of shares of common stock of the Corporation
determined by the Committee to be payable pursuant to paragraph 1 hereof.
Payment shall be made following the end of the Performance Period, and in no
event more than two and one-half months following the end of the calendar year
in which the Performance Period ends. In the event that any payment to a U.S.
tax-payer with respect to a Performance Award is considered to be based upon
separation from service, and not compensation the Grantee could receive without
separating from service, then such amounts may not be paid until the first
business day of the seventh month following the date of the Grantee’s
termination if the Grantee is a “specified employee” under Section 409A of the
Code upon his separation from service.
     3. Transferability: The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Performance Award and the
right to receive Shares, and any attempt to sell, transfer, assign, pledge or
encumber any portion of the Shares prior to the payment, if at all, of a stock
certificate in the name of the Grantee shall have no effect, regardless of
whether voluntary, involuntary, by operation of law or otherwise.
     4. Change of Control: Notwithstanding any terms or conditions of the Plan
or anything to the contrary stated herein, and in lieu of application of
Section 9 of the Plan, in the case of a Change of Control (as defined in
Section 4(F)(1) of the Administrative Regulations) of the Corporation, (i) the
Performance Period shall automatically end, (ii) the actual performance for the
abbreviated Performance Period shall be measured against the established
Performance Goals, without regard to the Committee’s negative discretion, the
performance criteria shall be deemed satisfied only to the extent the actual
performance was achieved (the “Achieved Performance Award”), and the balance of
the Performance Award, if any, shall be forfeited, and (iii) the Achieved
Performance Award shall remain subject to forfeiture until the third anniversary
of the Grant of this Performance Award if the Grantee’s employment is terminated
after the Change of Control but before the third anniversary of the date of
Grant; provided, however, notwithstanding the first paragraph of Section 5,
(i) if the Grantee’s employment is terminated, other than for Cause or a
voluntary termination in the absence of Good Reason, within 24 months following
a Change of Control, then the Achieved Performance Award shall not be forfeited
upon such termination; rather, the Achieved Performance Award shall vest
immediately upon the termination, (ii) if the Grantee’s employment is terminated
by reason of death or Disability, then the Achieved Performance Award shall not
be forfeited upon such death or Disability; rather, the Achieved Performance
Award shall vest immediately upon the Grantee’s death during employment or
termination of employment by reason of Disability; and (iii) if the Grantee’s
employment is terminated by reason of Retirement or Termination with Consent,
then a prorated portion of the Achieved Performance Award will vest, based upon
the number of complete months worked during the original Performance Period in
relation to the number of whole months in the original Performance Period and
the remainder shall be forfeited.
     5. Termination of Employment: Unless otherwise determined by the Committee,
(i) the Performance Award is forfeited if the Grantee’s employment is terminated
with the employing company identified above or the Corporation, its Subsidiaries
or affiliates (each an “Employing Company”) during the Performance Period due to
a Termination without Consent or Termination for Cause, and (ii) a prorated
value of the Performance Award will vest based upon (x) the number of complete
months worked by the Grantee during the Performance Period, in the event of a
Grantee’s termination of employment during the Performance Period by reason of
Retirement or Termination with Consent, or (y) the schedule contained within the
Administrative Regulations, in the event of a Grantee’s termination of
employment during the Performance Period by reason of Death or Disability, in
any case to be calculated and delivered following the end of the relevant
Performance Period in accordance with paragraph 2 hereof, provided that the
relevant Performance Goal for the Performance Period is achieved and subject to
the Committee’s negative discretion. The remaining value of the Performance
Award is forfeited immediately upon the Grantee’s termination of employment
without consideration or further action being required of the Corporation or the
Employing Company. Any and all forfeitures shall be evidenced by written notice
to the Grantee.
     Notwithstanding the foregoing, if the Grantee’s employment is terminated
following a Potential Change of Control (as defined in Section 4 (F)(2) of the
Administrative Regulations) other than for Cause or a voluntary termination in
the absence of Good Reason and, subsequently, a 409A Change of Control (as
defined in Section 6(E)(i) of the Administrative Regulations) occurs within
24 months following such termination, then the Performance Award shall vest in
accordance with paragraph 4 hereof, but without regard to the Grantee’s
continued employment.
     6. Vesting: Subject to Sections 4 and 5, the Grantee must continue as an
active employee of an Employing Company during the Performance Period and
through the date on which the Committee certifies whether the Performance Goal
relating to the Performance Period has been achieved, subject to the Employing
Company’s right to terminate the Grantee’s employment at any time, performing
such duties consistent with his capabilities.
     Except as provided in Section 5 of this Agreement, notwithstanding any
other terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment (whether or not in breach of local labor laws), the Grantee’s rights
under this Agreement will terminate effective as of the date that the Grantee is
no longer actively employed by an Employing Company and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Grantee is
no longer actively employed for purposes of the Performance Award.
     7. Adjustments: The Target and Maximum number of Shares are subject to
adjustment as provided in Section 8 of the Plan. The Grantee shall be notified
of such adjustment and such adjustment shall be binding upon the Corporation and
the Grantee.
     8. Interpretation and Amendments: This Grant and the issuance, vesting and
delivery of Shares are subject to, and shall be administered in accordance with,
the provisions of the Plan and the Administrative Regulations, as the same may
be amended by the Committee from time to time, provided that no amendment may,
without the consent of the Grantee, affect the rights of the Grantee under this
Grant in a materially adverse manner. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the Performance Award shall not be
considered as affecting the Grantee’s rights in a materially adverse manner. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Plan or the Administrative Regulations. In the event of a
conflict between the Plan and the Administrative Regulations, unless this Grant
specifies otherwise, the Plan shall control.
PERFORMANCE AWARD GRANT FORM – April 2009
Page 1

 



--------------------------------------------------------------------------------



 



     9. Compliance with Laws: The obligations of the Corporation and the rights
of the Grantee are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable laws. No Shares will be
issued or delivered to the Grantee under the Plan unless and until there has
been compliance with such applicable laws.
     10. Acceptance of Grant: The Grant shall not be payable unless it is
accepted by the Grantee and notice of such acceptance is received by the Stock
Plan Officer.
     11. Withholding Taxes: Prior to the relevant taxable event, the Grantee
shall pay or make adequate arrangements satisfactory to the Corporation and/or
the Employing Company to satisfy all withholding obligations of the Corporation
and/or the Employing Company. In this regard, the Grantee shall pay any
Tax-Related Items directly to the Corporation or the Employing Company in cash
upon request. In addition, the Grantee authorizes the Corporation and/or the
Employing Company, or their respective agents, at their discretion, to satisfy
the obligations with regard to all applicable Tax-Related Items by one or a
combination of the following methods: (1) withholding from Grantee’s wages or
other cash compensation paid to Grantee by the Corporation and/or the Employing
Company; (2) withholding from proceeds of the sale of Shares issued upon payment
of the Performance Award either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Grantee’s behalf pursuant to this
authorization) through such means as the Corporation may determine in its sole
discretion (whether through a broker or otherwise); or (3) withholding in Shares
to be issued upon payment of the Performance Award.
     To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the Tax-Related
Items are satisfied by withholding in Shares issuable upon vesting of the
Performance Award, for tax purposes, the Grantee is deemed to have been issued
the full number of Shares subject to the Performance Award, notwithstanding that
a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items. Finally, the Grantee shall pay to the Corporation or the
Employing Company any amount of Tax-Related Items due as a result of any aspect
of the Grantee’s participation in the Plan. The Grantee understands that no
Shares or proceeds from the sale of Shares shall be delivered to Grantee,
notwithstanding the vesting of the Performance Award, unless and until the
Grantee shall have satisfied any obligation for Tax-Related Items with respect
thereto.
     12. Nature of the Grant: Nothing herein shall be construed as giving
Grantee any right to be retained in the employ of an Employing Company or affect
any right that the Employing Company may have to terminate the employment of
such Grantee. Further, by accepting this Performance Award, the Grantee
acknowledges that:

  a)   the grant of the Performance Award is voluntary and occasional and does
not create any contractual or other right to receive future Performance Awards,
or benefits in lieu of Performance Awards, even if Performance Awards have been
granted repeatedly in the past;     b)   all decisions with respect to future
Performance Award grants, if any, will be at the sole discretion of the
Committee;     c)   the Grantee is voluntarily participating in the Plan;     d)
  the Performance Award and the Shares subject to the Performance Award are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Grantee’s employment contract, if any;  
  e)   the Performance Award and the Shares subject to the Performance Award are
not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, dismissal, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Corporation or the Employing Company or any Subsidiary or
affiliate of the Corporation;     f)   the Performance Award and the Shares
subject to the Performance Award are not intended to replace any pension rights
or compensation;     g)   the grant of the Performance Award will not be
interpreted to form an employment contract or relationship with the Corporation,
the Employing Company or any Subsidiary or affiliate of the Corporation;     h)
  the future value of the Shares underlying the Performance Award is unknown and
cannot be predicted with certainty;     i)   in consideration of the grant of
the Performance Award, no claim or entitlement to compensation or damages arises
from forfeiture of the Performance Award resulting from termination of the
Grantee’s employment by the Corporation or the Employing Company (for any reason
whether or not in breach of applicable labor laws) and the Grantee irrevocably
releases the Corporation and the Employing Company from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen then, by accepting this Performance Award,
the Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such a claim;     j)   it is the Grantee’s sole responsibility to
investigate and comply with any applicable exchange control laws in connection
with the issuance and delivery of Shares pursuant to the vesting of the
Performance Award;     k)   the Corporation and the Employing Company are not
providing any tax, legal or financial advice, nor are the Corporation or the
Employing Company making any recommendations regarding the Grantee’s
participation in the Plan or the Grantee’s acquisition or sale of the Shares
underlying the Performance Award; and     l)   the Grantee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

     13. Data Privacy: The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
          The Grantee understands that the Employing Company and the Corporation
hold certain personal information about the Grantee, including, but not limited
to, Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Performance
Awards or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Grantee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired upon vesting of the Performance Award. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to realize benefits from the
Performance Award or otherwise participate in the Plan. For more information on
the consequences of his or her refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     14. Electronic Delivery: The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.
     15. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     16. Language: If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
     17. Governing Law: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof.
     18. Headings: Headings of paragraphs and sections used in this Agreement
are for convenience only and are not part of this Agreement, and must not be
used in construing it.
PERFORMANCE AWARD GRANT FORM — April 2009
Page 2

 



--------------------------------------------------------------------------------



 



[Exhibit A to the Performance Award grant form]
EXHIBIT A
Performance Goals* for Performance Period

                                  Threshold   Target   Maximum     U. S. Steel
TSR               75th Performance   Performance Relative   < 25th   25th   50th
  Percentile or Goal   to Peer Group   Percentile   Percentile   Percentile  
Greater Payment Levels   % of Target Shares Vested   0%   50%   100%   200%

  •   The Performance Goal for this Performance Award grant shall be the Target
percentile determined by the Committee comparing United States Steel
Corporation’s Total Shareholder Return to the Total Shareholder Returns of the
Peer Group companies. The payout shall be calculated in accordance with the
Administrative Regulations for the Long-Term Incentive Compensation Program
under the 2005 Stock Incentive Plan (the “Administrative Regulations”).

Notes:

  •   Amounts for performance between the 25th and 50th and between the 50th and
75th percentiles will be interpolated.     •   Total Shareholder Return (TSR) is
calculated in accordance with the Administrative Regulations.     •   Peer Group
– As determined by the Compensation Committee at the time of grant.

PERFORMANCE AWARD GRANT FORM — April 2009
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Additional Terms and Conditions of the
United States Steel Corporation 2005 Stock Incentive Plan
Performance Award Grant Agreement
TERMS AND CONDITIONS
This Exhibit B includes additional terms and conditions that govern the
Performance Award granted to the Grantee under the Plan if he or she resides in
one of the countries listed below. Certain capitalized terms used but not
defined in this Exhibit B have the meanings set forth in the Plan, the
Administrative Regulations and/or the Agreement.
NOTIFICATIONS
This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of April 2009. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Grantee not rely on
the information in this Exhibit B as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Grantee vests in the Performance Award
or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, the information contained herein may
not be applicable.
CANADA
TERMS AND CONDITIONS
Performance Award Payable Only in Shares. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement, the grant of the Performance
Award does not provide any right for the Grantee to receive a cash payment in
settlement of the Performance Award and the Performance Award is payable in
Shares only.
Securities Law Commitment on Sale of Shares.  As a condition of the grant of the
Performance Award and the issuance of any Shares upon vesting of the Performance
Award, the Grantee undertakes to only sell, trade or otherwise dispose of any
Shares issued to the Grantee under the Plan in accordance with applicable
Canadian securities laws.  Under current laws, this means that the Grantee will
need to sell any Shares issued under the Plan using the services of a broker or
dealer that is registered under Canadian provincial or territorial securities
legislation.  The Grantee will not be permitted to sell, trade or otherwise
dispose of his or her Shares through the Company’s designated U.S. plan broker,
Fidelity Investments, unless such sale, trade or disposal can be executed in
accordance with applicable securities laws.  As legal requirements may be
subject to change, Grantees are encouraged to seek specific advice about their
individual situation before taking any action with respect to Shares issued to
them under the Plan.
By accepting this Performance Award, the Grantee expressly agrees that he or she
will consult with a personal legal advisor to address any questions that may
arise regarding compliance with this requirement.  The Grantee understands and
agrees that he or she will be liable for any failure to comply with the
foregoing provision.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
Shares under the Plan, however, the National Bank of Serbia requires reporting
of the acquisition of such Shares, the value of the Shares at payment and, on a
quarterly basis, any changes in the value of the underlying Shares. The Grantee
is advised to consult with a personal legal advisor to determine his or her
reporting obligations upon the acquisition of Shares under the Plan. The
Corporation reserves the right to require the Grantee to report details of the
sale of his or her Shares to the Corporation or to follow such other procedures
as may be established by the Corporation to comply with applicable exchange
control regulations.
SLOVAK REPUBLIC
There are no country-specific provisions.
PERFORMANCE AWARD GRANT FORM — April 2009
B-1

 